        Case 5:18-cv-05558-BLF Document 46 Filed 05/29/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ALLISON M. LOW
     Deputy Attorney General
 4   State Bar No. 273202
       455 Golden Gate Avenue, Suite 11000
 5     San Francisco, CA 94102-7004
       Telephone: (415) 510-3589
 6     Fax: (415) 703-5843
       E-mail: Allison.Low@doj.ca.gov
 7   Attorneys for Defendant
     J. Clawson
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN JOSE DIVISION

12

13
     SHIKEB SADDOZAI,                                         Case No. 5:18-cv-05558-BLF (PR)
14
                                             Plaintiff,       DEFENDANT’S OPPOSITION TO
15                                                            PLAINTIFF’S MOTION FOR
                    v.                                        EXTENSION OF TIME TO FILE A
16                                                            SURREPLY

17   RON DAVIS, et al.,

18                                       Defendants.

19
20         Defendant opposes Plaintiff’s request for an extension of time to file a surreply further

21   opposing Defendant’s motion to dismiss. (ECF No. 45.)

22         Defendant filed a motion to dismiss on March 13, 20120. (ECF No. 32.) After requesting

23   extensions of time (ECF Nos. 33, 37), Plaintiff filed an opposition brief on May 11, 2020 (ECF

24   No. 42) and Defendant filed a reply brief on May 13, 2020 (ECF No. 44).

25         Now, Plaintiff moves for an extension of time to reopen the briefing. But, supplemental

26   briefing is prohibited by the Court’s Local Rules where, as here, no new evidence has been

27   submitted in reply. Civ. L. R. 7-3(d); see also Edwards v. Mondora, 700 Fed.Appx. 661, 664 (9th

28   Cir. 2017) (affirming denial of a motion to file a surreply because the movant “did not identify in
                                                          1
                                    Def.’s Opp’n Pl.’s Mot. Ext. Time to File Sur-Reply (5:18-cv-05558-BLF (PR))
         Case 5:18-cv-05558-BLF Document 46 Filed 05/29/20 Page 2 of 3



 1   his motion the new arguments he alleges defendants raised or why such arguments would justify

 2   granting leave to file a surreply”).1

 3           Defendant’s motion is fully briefed and ready for decision. Defendant requests the Court

 4   deny Plaintiff’s requested extension and strike any improper supplemental material he attempts to

 5   file.

 6   Dated: May 28, 2020                                        Respectfully submitted,
 7                                                              XAVIER BECERRA
                                                                Attorney General of California
 8                                                              WILLIAM C. KWONG
                                                                Supervising Deputy Attorney General
 9
                                                                /s/ Allison M. Low
10
                                                                ALLISON M. LOW
11                                                              Deputy Attorney General
                                                                Attorneys for Defendant
12
     SF2020200485
13   42207058.docx

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28            1
                  Defense counsel will concurrently serve this legal authority on Plaintiff.
                                                            2
                                        Def.’s Opp’n Pl.’s Mot. Ext. Time to File Sur-Reply (5:18-cv-05558-BLF (PR))
            Case 5:18-cv-05558-BLF Document 46 Filed 05/29/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

Case Name:        S. Saddozai v. Davis, et al.           Case No.     5:18-cv-05558-BLF (PR)

I hereby certify that on May 29, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR EXTENSION OF
                      TIME TO FILE A SURREPLY

Additionally, I have served but not filed the following documents:
         U.S. District Court, Northern District of California Civil Local Rules – Table of Contents
         & Rule 7
         Edwards v. Mondora, 700 Fed.Appx. 661 (9th Cir. 2017)
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
May 29, 2020, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

Shikeb Saddozai (AY1590)
California State Prison - Corcoran
P.O. Box 3461
Corcoran, CA 93212
In Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on May 29, 2020, at San Francisco, California.

                  G. Pang                                           /s/ G. Pang
                  Declarant                                          Signature
SF2020200485/42210333.docx
